In an action for breach of contract, order granting defendant’s motion to dismiss the complaint, with leave to the plaintiff to serve an amended complaint for rescission of the contract, affirmed, with ten dollars costs and disbursements, and the time of plaintiff to serve said amended complaint is extended until ten days after the entry of the order hereon. The alleged breach of the contract consists of various acts of unfair competition, but there is no allegation that defendant agreed to refrain from unfair competition. A copy of the contract is not annexed to the complaint and no provision of the contract upon which liability is based is pleaded. There*936fore, the complaint fails to state a cause of action. Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ., concur.